Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 1 of 9
Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 2 of 9
Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 3 of 9
Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 4 of 9
Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 5 of 9
Case 18-26355   Doc 74   Filed 05/21/19 Entered 05/21/19 12:15:33   Desc Main
                           Document     Page 6 of 9
                  Case
Label Matrix for local    18-26355
                       noticing       Doc 74 BONNEVILLE
                                               Filed 05/21/19
                                                        COLLECTIONS Entered 05/21/19 12:15:33      Desc Main
                                                                                        Bonneville Billing
1088-2                                            Document
                                             PO BOX 150621          Page 7 of 9         1186 E. 4600 S. STE 100
Case 18-26355                                 OGDEN, UT 84415-0621                        Ogden, UT 84403-4896
District of Utah
Salt Lake City
Tue May 21 11:49:34 MDT 2019
Caine & Weiner                                Capital One                                 Deseret First Credit Union
Viat Mix Corporation                          Attn: Bankruptcy                            3999 W Parkway Blvd
338 Harris HIll Rd. #206                      Po Box 30285                                West Valley City, UT 84120-6480
Buffalo, NY 14221-7470                        Salt Lake City, UT 84130-0285


Deseret First Credit Union                    Edc/wasatch Property M                      Stephen M. Enderton
Attn: Bankruptcy                              1175 E 7800 S                               Grindstaff, Enderton & Mathews, LLC
Po Box 45046                                  Sandy, UT 84094                             136 E South Temple
Salt Lake City, UT 84145-0046                                                             Suite 1050
                                                                                          Salt Lake City, UT 84111-1141

Express Recovery                              FedLoan Servicing                           First Premier Bank
PO Box 26415                                  Attn: Bankruptcy                            Attn: Bankruptcy
Salt Lake City, UT 84126-0415                 Po Box 69184                                Po Box 5524
                                              Harrisburg, PA 17106-9184                   Sioux Falls, SD 57117-5524


Granite Credit Union                          Herriman Towne Center HOA                   IRS
3675 South 900 East                           c/o Vial Fotheringham, LLP                  PO Box 7346
Salt Lake City, UT 84106-1964                 515 S 400 E, Suite 200                      Philadelphia, PA 19101-7346
                                              Salt Lake City, UT 84111-3570


Jean & Chantelle Legendre                     Lon Jenkins tr                              Jensen & Sullivan
7315 South 2980 East                          405 South Main Street                       PO Box 150612
Salt Lake City, UT 84121-6229                 Suite 600                                   Ogden, UT 84415-0612
                                              Salt Lake City, UT 84111-3408


Bradley C. Johnson                            Johnson Mark                                Noelle C. Legendre
Deputy District Attorney                      PO BOX 7811                                 13054 South Padstow Lane
35 East 500 South                             Sandy, UT 84091-7811                        Herriman, UT 84096-5719
Salt Lake City, UT 84111-3200


Life Credit                                   Lundberg & Associates                       MIDLAND FUNDING LLC
3214 North University Ave                     3269 South Main Street #100                 PO BOX 2011
601                                           Salt Lake City, UT 84115-3773               WARREN MI 48090-2011
Provo, UT 84604-4405


Sarah L. Mathews                              McArthur Towns Homeowners Association       Mark S. Middlemas
Grindstaff, Enderton & Mathews, LLC           Chase Terry, Attorney                       Lundberg & Associates
136 E South Temple                            50 W Broadway, Ste 450                      3269 South Main Street
Suite 1050                                    Salt Lake City, UT 84101-2037               Suite 100
Salt Lake City, UT 84111-1141                                                             Salt Lake City, UT 84115-3773

Midland Credit Mgmt.                          Miller Harrision                            Miller Harrison LLC
2365 Northside Drive, Suite 300               50 West Broadway Suite 450                  McArthur Towns HOA
San Diego, CA 92108-2709                      Salt Lake City, UT 84101-2037               50 West Broadway Ste. 450
                                                                                          Salt Lake City, UT 84101-2037
                  Case 18-26355
National Credit Adjusters                 Doc 74 Portfolio
                                                   Filed 05/21/19
                                                           Recovery Entered 05/21/19 12:15:33
                                                                                        (p)PORTFOLIODesc   Main
                                                                                                     RECOVERY ASSOCIATES LLC
327 W 4th Ave                                         Document
                                                 Po Box 41021       Page 8 of 9         PO BOX 41067
Hutchinson, KS 67501-4842                            Norfolk, VA 23541-1021                               NORFOLK VA 23541-1067



RISE Credit                                          Reviver Financial LLC                                Salt Lake County Treasurer
Attn: Bankruptcy                                     PO Box 3023                                          Attn: Ray Lancaster
Po Box 101808                                        Hutchinson, KS 67504-3023                            2001 South State Street, N-1200
Fort Worth, TX 76185-1808                                                                                 P.O. Box 144575
                                                                                                          Salt Lake City, UT 84114-4575

Salt Lake County Treasurer                           Synchrony Bank                                       TFC Tuition Financing
Attn: Ray Lancaster                                  Care of PRA Receivables Management, LLC              Attn: Banlruptcy Dept.
2001 South State Street #N1200                       PO Box 41021                                         2010 Crow Canyon Place Ste 300
P.O. Box 144575                                      Norfolk, VA 23541-1021                               San Ramon, CA 94583-1344
Salt Lake City UT 84114-4575

U.S. Department of Education                         US Dept of HUD                                       United States Trustee
c/o FedLoan Servicing                                125 South State St.                                  Washington Federal Bank Bldg.
P.O. Box 69184                                       Room 3001                                            405 South Main Street
Harrisburg, PA 17106-9184                            Salt Lake City, UT 84138-1105                        Suite 300
                                                                                                          Salt Lake City, UT 84111-3402

Utah State Tax Commission                            Vial Fotherintham                                    Walmart
210 North 1950 West                                  515 South 400 East                                   PO BOX 530927
Salt Lake City, UT 84134-9000                        Suite 200                                            Atlanta, GA 30353-0927
                                                     Salt Lake City, UT 84111-3570


Wells Fargo Bank N.A., d/b/a Wells Fargo Aut         Wells Fargo Bank, N.A.                               Wells Fargo Dealer Services
PO Box 130000                                        Attn: Default Document Processing                    Attn: Bankruptcy
Raleigh NC 27605-1000                                MAC #N9286-01Y 1000 Blue Gentian Road,               Po Box 19657
                                                     Eagan, MN 55121-7700                                 Irvine, CA 92623-9657


Wells Fargo Home Mor                                 Xcel Spa & Fitness                                   elevate
Attn Bankruptcy Dept                                 6151 Highland Dr.                                    4150 International Plaza #300
P.O. Box 10335                                       Salt Lake City, UT 84121-2123                        Fort Worth, TX 76109-4819
Des Moines, IA 50306-0335




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
                  Case
(u)Wells Fargo Bank, N.A. 18-26355   Doc 74 EndFiled  05/21/19
                                                of Label Matrix    Entered 05/21/19 12:15:33   Desc Main
                                                 Document        Page
                                            Mailable recipients 50      9 of 9
                                             Bypassed recipients    1
                                             Total                 51
